Exhibit 10.1

 

LOGO [g936329g0825092745239.jpg]

August 26, 2020

Wayne Huyard

33 Caddis Hatch Road

Livingston, MT 59047

Dear Wayne:

This letter agreement (the “Agreement”) confirms details of your transition
within Fair Isaac Corporation (the “Company”) to the role of VP, Sales
Management, and sets out the terms and conditions of your employment with the
Company, as follows:

 

Title:    Beginning October 1, 2020, you will serve as the Company’s VP, Sales
Management. You acknowledge and agree that you are voluntarily consenting to
this new role and all other terms and conditions of employment associated with
this new role identified in this Agreement, and that any changes from your
current role as Executive Vice President, Sales, Services & Marketing to the VP,
Sales Management, as identified in this Agreement, do not provide grounds for
you to resign for Good Reason under your prior letter agreement effective on
November 5, 2014 (the “Prior Letter Agreement”) or under your Management
Agreement effective as of November 5, 2014, as amended effective as of May 10,
2016 (the “Management Agreement”). Term:    The term of your employment as the
Company’s VP, Sales Management, under the terms and conditions of this Agreement
shall be for a period commencing on October 1, 2020 and ending on December 31,
2021 (the “Initial Term”), unless earlier terminated by either party as provided
in this Agreement. Following the Initial Term, your employment with the Company
under the terms and conditions of this Agreement shall automatically be renewed
for successive one year periods (each a “Renewal Term”) on January 1 of each
year, unless the Company elects not to extend the Term providing you with
written notice at least one hundred and eighty (180) days’ prior to the end of
the Initial Term or any Renewal Term thereof. The period of your employment with
the Company under the terms and conditions of this Agreement (including during
the Initial Term and any Renewal Term) is referred to as the “Term.”
Responsibilities:    During your employment hereunder with the Company as VP,
Sales Management, you will report to the Company’s Executive Vice President,
Sales & Marketing and will be responsible for supporting global sales efforts
including deal structuring and negotiations, client relationship management,
issue identification and escalation, providing talent insights and other
functions to which you may be assigned from time to time by the Company’s
Executive Vice President, Sales & Marketing or his or her designee. You agree to
serve the Company faithfully and to the best of your ability. You agree to
devote your attention and efforts to the Company’s business and to devote
approximately



--------------------------------------------------------------------------------

   sixty percent (60%) of your full working time (or typically approximately 24
hours per week) to the business of the Company. You may participate in
charitable activities and personal investment activities to a reasonable extent,
and you may serve as a director of business and civic organizations (and retain
compensation from same) as approved by the Company’s Board of Directors (the
“Board”), so long as such activities and directorships do not interfere with the
performance of your duties and responsibilities to the Company. Representation:
   By accepting your continued employment with the Company under this Agreement
and signing below, you represent and confirm that you are under no contractual
or legal commitments that would prevent you from fulfilling your duties and
responsibilities to the Company as VP, Sales Management. Initial Base Salary:   
During the Term, you will be paid a full-time equivalent base salary at the rate
of $400,000 per year (then prorated to reflect your part-time status) for
services performed, in accordance with the regular payroll practices of the
Company with annual review by the Board’s Leadership Development and
Compensation Committee (the “Committee”). Your performance and base salary will
be reviewed by the Committee annually during the first quarter of each fiscal
year and may be adjusted upward from time to time at the discretion of the
Committee, but will not be reduced without your consent during the Term. After
any such increase, the reference to base salary in this Agreement shall mean
such increased amount. Incentive Bonus:    You will participate in the Company’s
Management Incentive Plan, as may be amended by the Committee from time to time
(the “MIP”). Under the MIP, for each full fiscal year of the Company that you
are employed during the Term, you will be eligible for an annual incentive award
opportunity payable from 0% to 100%, with a target award equal to 50%, of your
annual base salary (adjusted for any part-time status) at the rate in effect at
the end of such fiscal year, pursuant to the terms and conditions established by
the Committee from time to time. Objectives will be established during the first
quarter of the fiscal year. Any annual incentive bonus earned for a fiscal year
will be paid to you by December 31 of the calendar year in which such fiscal
year ends. Annual Equity:    For each fiscal year of the Company that you are
employed during the Term, you will be eligible for an annual equity grant based
on achievement of objectives established by the Committee, and on such other
terms established by the Committee in its sole discretion. In accordance with
the policies and practices of the Company, some or all of such annual equity
grant may be in the form of restricted stock units, performance share units,
market share units, stock options or other equity that is an economic equivalent
to an option award. Such equivalency will be determined by the Company in its
sole discretion. Benefits:    While employed by the Company during the Term, you
(and your eligible dependents) will be eligible to participate in the employee
benefit plans and programs generally available to other executive officers of
the Company, and in such other employee benefit plans and programs to the extent
that you meet the eligibility requirements for each individual plan or program
and subject to the provisions, rules and regulations applicable to each such
plan or program as in effect from time to time. The plans and programs of the
Company may be modified or terminated by the Company in its discretion.

 

2



--------------------------------------------------------------------------------

Travel and Other Business Expenses:    In performing your responsibilities as
VP, Sales Management, you will be required to travel extensively, both within
the United States and internationally. The Company will reimburse you promptly
for all travel and other business expenses incurred by you in connection with
the performance of your duties for the Company, subject to the Company’s normal
business expense and travel policies and procedures. Vacation:    During your
employment with the Company, you will receive vacation time off in accordance
with the policies and practices of the Company. Vacation time shall be taken at
such times so as not to unduly disrupt the operations of the Company. Office
Location:    Your employment will be based at the Company’s offices located in
Bozeman, Montana. Inventions Agreement:    You acknowledge and agree that you
continue to be bound by the terms and conditions of the Proprietary Information
and Inventions Agreement (“PIIA”) which you signed when you first joined the
Company, the terms of which are incorporated herein by reference.
Post-Employment Restrictions Agreement    You acknowledge and agree that you
continue to be bound by the terms and conditions of the Post-Employment
Restrictions Agreement (“PERA”) which you signed when you first joined the
Company, the terms of which are incorporated herein by reference. Change in
Control:    Your Management Agreement remains in full force and effect, and the
terms of which are incorporated herein by reference (except that terms defined
in the Management Agreement apply only to the use of such terms in the
Management Agreement, and terms defined in this Agreement apply only to the use
of such terms in this Agreement). Notwithstanding any other language in the
Management Agreement to the contrary, you agree that this Agreement constitutes
the “Employment Agreement” for purposes of the use of that term in the
Management Agreement. Termination:    Either you or the Company may terminate
the employment relationship during the Term or after the Term at any time and
for any reason. Upon termination of your employment by either party for any
reason, you will promptly resign any and all positions you then hold as officer
or director of the Company or any of its affiliates. Severance:    In case of
involuntary termination of your employment by the Company without Cause prior to
the end of the Initial Term or prior to the end of any Renewal Term then in
effect or in the case of voluntary resignation of your employment for Good
Reason prior to the end of the Initial Term or prior to the end of any Renewal
Term then in effect (each a “Qualifying Termination”), the Company

 

3



--------------------------------------------------------------------------------

   will pay you as severance pay an amount equal to one (1) times the sum of
(a) your annual base salary at the rate in effect on your last day of employment
plus (b) the annual incentive bonus last paid to you preceding the Qualifying
Termination. In addition, upon a Qualifying Termination, if you (and, if
applicable, your eligible dependents), complete and return the forms necessary
to elect COBRA continuation coverage to the COBRA administrator for the group
health plan in which you participate at the time of your Qualifying Termination,
then the Company will provide you and your eligible dependents with COBRA
continuation coverage at no cost to you, for a period of twelve (12) months
following the effective date of termination of your employment, provided you
remain eligible for COBRA. This continuation coverage will be provided only with
respect to your base medical, dental, vision and Employee Assistance Program
coverage under the group health plan in which you receive COBRA continuation
coverage (and in Minnesota only, this applies to basic life insurance coverage),
and shall not apply to any medical expense reimbursement account, dental care
plan, vision care plan, or other arrangement for which you may be entitled to
COBRA continuation coverage. To the extent necessary in order for you to avoid
being subject to tax under section 105(h) of the Code (as defined below) on any
payment or reimbursement of group medical, dental or other group health care
expenses made to you or for your benefit pursuant to this paragraph, the Company
shall impute as taxable income to you an amount equal to the COBRA continuation
coverage cost described above.    Payment by the Company of any severance pay or
premium reimbursements under this paragraph will be conditioned upon you
(1) signing and not revoking a full release of all claims against the Company,
its affiliates, officers, directors, employees, agents and assigns,
substantially in the form attached to this Agreement as Exhibit A, and
delivering such signed release to the Company within the period specified in
Exhibit A (2) complying with your obligations under the PIIA, the PERA and any
other agreement between you and the Company then in effect, (3) cooperating with
the Company in the transition of your duties, and (4) agreeing not to disparage
or defame the Company, its affiliates, officers, directors, employees, agents,
assigns, products or services as set forth in Exhibit A. Subject to your
execution and non-revocation of the release in the form attached hereto as
Exhibit A and delivery of such signed release within forty-five (45) days after
your “separation from service” as determined under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting same (“Section 409A”) and your compliance with the other conditions
identified above, any severance payable to you under this Agreement will be paid
to you in a lump sum on the 70th day following your “separation from service” as
determined under Section 409A.    For purposes of this Agreement, “Cause” and
“Good Reason” have the following definitions:    “Cause” means a determination
in good faith by the Company of the existence of one or more of the following:
(i) commission by you of any act constituting a felony; (ii) any intentional
and/or willful act of fraud or material dishonesty by you related to, connected
with or otherwise affecting your employment with the

 

4



--------------------------------------------------------------------------------

   Company, or otherwise likely to cause material harm to the Company or its
reputation; (iii) the willful and/or continued failure, neglect, or refusal by
you to perform in all material respects your duties with the Company as an
employee, officer or director, or to fulfill your fiduciary responsibilities to
the Company, which failure, neglect or refusal has not been cured within fifteen
(15) days after written notice thereof to you from the Company; or (iv) a
material breach by you of the Company’s material policies or codes of conduct or
of your material obligations under the PIIA, the PERA or any other written
agreement signed by you and the Company, which breach has not been cured within
fifteen (15) days after written notice thereof to you from the Company.    “Good
Reason” means any one or more of the following conditions occur without your
prior written consent: (i) a material reduction in your base salary, unless such
reduction is part of an across-the-board uniformly applied reduction affecting
all senior executives of the Company; (ii) a material reduction in your annual
cash incentive bonus target expressed as a percentage of base salary, unless
such reduction is part of an across-the-board uniformly applied reduction
affecting all senior executives of the Company; (iii) a requirement that you
relocate to an office located fifty (50) or more miles from your current office
location; (iv) material breach by the Company of any terms or conditions of this
Agreement; or (iv) the failure of the Company to obtain agreement from any
successor to assume and agree to perform this Agreement, unless this Agreement
is otherwise assumed by any successor by operation of law. A termination for
Good Reason shall not take effect unless the following provisions are satisfied.
You shall notify the Company within ninety (90) days after the later of the
occurrence of the event giving rise to Good Reason or your learning of such
event, specifying such act or acts. The Company shall have thirty (30) days
after such notice has been given to cure such conduct. If the Company fails to
cure such condition, then you shall be entitled to resign for Good Reason,
provided such resignation shall be no later than 180 days after the occurrence
of the event giving rise to your right to so resign.    In the event of
termination of your employment by the Company for Cause, resignation by you
other than for Good Reason, or termination due to your death or any disability
for which you are qualified for benefits under the Company’s group long-term
disability program, the Company’s only obligations hereunder shall be those
obligations set forth immediately below in this paragraph. For any termination
of your employment, you shall be entitled to (i) such compensation and any
benefits (including any vested equity awards) as are earned by you or accrued or
vested through the date of termination of employment, (ii) reimbursement of your
business expenses incurred through the date of termination, subject to the
Company’s normal business expense and travel policies and procedures;
(iii) payments or benefits due to you pursuant to any applicable plan, policy,
arrangement of, or agreement with, the Company or any of its affiliates; and
(iv) your rights under the Indemnification Agreement, the Company’s (or any
successor’s) charter documents or pursuant to applicable law or to be covered
under any applicable directors’ and officers’ insurance policies.    In the
event that you receive any payment or benefit under the Management Agreement
following termination of your employment, you shall not be entitled to receive a
comparable payment or benefit under this Agreement so as to prevent any
duplication of any payments or benefits under this Agreement and the Management
Agreement.

 

5



--------------------------------------------------------------------------------

Indemnification:    The Company will continue to indemnify you in connection
with your duties and responsibilities for the Company, as set out in the
Indemnification Agreement between you and the Company dated as of November 5,
2014 (the “Indemnification Agreement”). Prior Employment:    The Company
understands that you may have other contractual obligations to former employers,
but you have represented that no such obligations prevent you from fulfilling
your duties and responsibilities to the Company as VP, Sales Management. Taxes:
   The Company may withhold from any compensation payable to you in connection
with your employment such federal, state and local income and employment taxes
as the Company shall reasonably determine are required to be withheld pursuant
to any applicable law or regulation. You acknowledge and agree that the Company
has made no assurances or representations to you regarding the tax treatment of
any consideration provided for in this Agreement and that the Company has
advised you to obtain your own personal tax advice. Except for any tax amounts
withheld by the Company from the payments or other consideration hereunder and
any employment taxes required to be paid by the Company or any tax liabilities
for you that are the direct result of the Company failing to make payments or to
provide other consideration hereunder in accordance with the terms of this
Agreement, you shall be responsible for payment of any and all taxes owed in
connection with the consideration provided for in this Agreement.

No Mitigation/

No Offset:

   In the event of any termination of your employment, you shall be under no
obligation to seek other employment or otherwise mitigate damages. There shall
be no offset against, or any recoupment of, any amounts, benefits or
entitlements due to you hereunder on account of any remuneration or other
benefit earned or received by you from subsequent employment. Binding Nature:   
As of the date first written above, this Agreement is intended to bind and inure
to the benefit of and be enforceable by you and the Company and their respective
successors, assigns, heirs, executors and administrators, except you may not
assign your rights or obligations hereunder without the prior written consent of
the Company (provided that if you should die while any payment, benefit or
entitlement is due to you hereunder, such payment, benefit or entitlement shall
be paid to your designated beneficiary, or, if there is no designated
beneficiary, to your estate). In addition, no rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
without your prior written consent, except that such rights or obligations may
be assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company and assumes the liabilities, obligations and duties of
the Company under this Agreement, either contractually or as a matter of law.

 

6



--------------------------------------------------------------------------------

Applicable Law:    This Agreement shall be interpreted and construed in
accordance with the laws of the State of Delaware. Section 409A:    The parties
hereto intend that all payments and benefits to be made or provided to you will
be paid or provided in compliance with all applicable requirements of
Section 409A (as defined above), and the provisions of this Agreement shall be
construed and administered in accordance with and to implement such intent. In
furtherance of the foregoing, the provisions set forth below shall apply
notwithstanding any other provision in this Agreement.    (a)     All payments
to be made to you hereunder, to the extent they constitute a deferral of
compensation subject to the requirements of Section 409A (after taking into
account all exclusions applicable to such payments under Section 409A), shall be
made no later, and shall not be made any earlier, than at the time or times
specified herein or in any applicable plan for such payments to be made, except
as otherwise permitted or required under Section 409A.    (b)     The date of
your “separation from service”, as defined in Section 409A (and as determined by
applying the default presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), shall be
treated as the date of your termination of employment for purposes of
determining the time of payment of any amount that becomes payable to you
related to your termination of employment and that is properly treated as a
deferral of compensation subject to Section 409A after taking into account all
exclusions applicable to such payment under Section 409A.    (c)     To the
extent any payment or delivery otherwise required to be made to you hereunder on
account of your separation from service is properly treated as a deferral of
compensation subject to Section 409A after taking into account all exclusions
applicable to such payment and delivery under Section 409A, and if you are a
“specified employee” under Section 409A at the time of your separation from
service, then such payment and delivery shall not be made prior to the first
business day after the earlier of (i) the expiration of six months from the date
of your separation from service, or (ii) the date of your death (such first
business day, the “Delayed Payment Date”). On the Delayed Payment Date, there
shall be paid or delivered to you or, if you have died, to your estate, in a
single payment or delivery (as applicable) all entitlements so delayed, and in
the case of cash payments, in a single cash lump sum, an amount equal to
aggregate amount of all payments delayed pursuant to the preceding sentence.   
(d)     In the case of any amounts payable to you under this Agreement that may
be treated as payable in the form of “a series of installment payments”, as
defined in Treas. Reg. §1.409A-2(b)(2)(iii), your right to receive such payments
shall be treated as a right to receive a series of separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2)(iii).    (e)     To the extent that the
reimbursement of any expenses eligible for reimbursement or the provision of any
in-kind benefits under any provision of this Agreement would be considered
deferred compensation under Section 409A (after taking into account all
exclusions applicable to such reimbursements and

 

7



--------------------------------------------------------------------------------

   benefits under Section 409A): (i) reimbursement of any such expense shall be
made by the Company as soon as practicable after such expense has been incurred,
but in any event no later than December 31st of the year following the year in
which you incur such expense; (ii) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any calendar year; and (iii) your right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit. Section 280G:    Section 3 of the
Management Agreement is incorporated in full into this Agreement and shall apply
to any payment, benefit or entitlement paid or provided to you (or to be paid or
so provided) hereunder or otherwise as if such payment, benefit or entitlement
had been paid under the Management Agreement. Notices:    Any notice, request or
other communication required under this Agreement shall be in writing and shall
be deemed to have been given (i) when delivered personally, or (ii) two days
after having been sent by a recognized courier, provided written acknowledgement
of receipt is obtained. Any such notices, requests or other communications shall
be given to the Company, at Fair Isaac Corporation, Attn: General Counsel, 181
Metro Drive, Suite 700, San Jose, California, 95110, and to you at your home
address in the Company’s files (or to any other address the party provides in
accordance with this notice provision). Entire Agreement:    This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereto, and supersedes all prior discussions, agreements and negotiations
between you and the Company with respect to the subject matter hereof, including
the Prior Letter Agreement; provided, however, the Management Agreement, the
Indemnification Agreement, PIIA and PERA remain in full force and effect in
accordance with their terms, and the terms of the Management Agreement, the
Indemnification Agreement, PIIA and PERA are incorporated herein by reference.
No amendment or modification of this Agreement will be effective unless made in
writing and signed by you and an authorized officer or director of the Company.
Any waiver of this Agreement will only be effective if signed by the party
against whom the waiver is being enforced (which in the case of the Company
shall be an authorized officer or director). No waiver by any party of any
breach of any condition or provision of this Agreement shall be deemed a waiver
of any similar or dissimilar condition or provision at the same or any prior or
subsequent time.

[signature page follows]

 

8



--------------------------------------------------------------------------------

If you have any questions about the terms of this Agreement, please contact
Richard Deal.

Sincerely,

 

/s/ William J. Lansing

   

August 26, 2020

William J. Lansing     Dated President and Chief Executive Officer    

Enclosures

 

  •  

Form of Release attached hereto as Exhibit A

I accept and agree to the terms and conditions of employment with Fair Isaac
Corporation as set forth above.

 

/s/ Wayne Huyard

    

August 26, 2020

Wayne Huyard      Dated

 

9



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE BY WAYNE HUYARD

Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

 

  A.

I, me, and my include both me (Wayne Huyard) and anyone who has or obtains any
legal rights or claims through me.

 

  B.

FICO means Fair Isaac Corporation, any company related to Fair Isaac Corporation
in the present or past (including without limitation, its predecessors, parents,
subsidiaries, affiliates, joint venture partners, and divisions), and any
successors of Fair Isaac Corporation.

 

  C.

Company means FICO; the present and past officers, directors, committees,
shareholders, and employees of FICO; any company providing insurance to FICO in
the present or past; the present and past employee benefit plans sponsored or
maintained by FICO (other than multiemployer plans) and the present and past
fiduciaries of such plans; the attorneys for FIC; and anyone who acted on behalf
of FICO or on instructions from FICO.

 

  D.

Agreement means the letter agreement between me and FICO dated August 26, 2020,
including all of the documents attached to such agreement.

 

  E.

My Claims mean all of my rights that I now have to any relief of any kind from
the Company, whether I now know about such rights or not, including without
limitation:

 

  1.

all claims arising out of or relating to my employment with FICO or the
termination of that employment;

 

  2.

all claims arising out of or relating to the statements, actions, or omissions
of the Company;

 

  3.

all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under the laws of the
United States or any other country or of any state, province, municipality, or
other unit of government, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, 42 U.S.C. §
1981, the Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Minnesota Human Rights Act, the Genetic
Information Nondiscrimination Act, the Fair Credit Reporting Act, the California
Fair Employment and Housing Act, the Minneapolis Civil Rights Ordinance, and
workers’ compensation non-interference or non-retaliation statutes (such as
Minn. Stat. § 176.82);

 

  4.

all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a

 

1



--------------------------------------------------------------------------------

  “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  5.

all claims for compensation of any kind, including without limitation, bonuses,
commissions, stock-based compensation or stock options, vacation pay and paid
time off, perquisites, and expense reimbursements;

 

  6.

all rights I have under California Civil Code section 1542, which states that:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor;”

 

  7.

all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  8.

all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification from FICO as a current or former
officer, director or employee of FICO, including pursuant to the Indemnification
Agreement (as defined in the Agreement); any claims for payments, entitlements
or benefits due me under the Agreement or the Management Agreement (as defined
in the Agreement), if applicable, subject to any terms or conditions under the
Agreement or the Management Agreement, if applicable; or any claims I may have
for earned and accrued benefits under any employee benefit plan sponsored by the
Company in which I am a participant as of the date of termination of my
employment with FICO or pursuant to any long-term incentive or equity plan or
award agreement

Consideration. I am entering into this Release in consideration of FICO’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FICO as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FICO if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.

Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.

Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records;

 

2



--------------------------------------------------------------------------------

(ii) reasonably consult with the Company regarding business matters that I was
involved with while employed by the Company; and (iii) be reasonably available,
with or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities in connection
with any litigation or investigation, with respect to matters that I may have
knowledge of by virtue of my employment by or service to the Company. In
performing my obligations under this paragraph to testify or otherwise provide
information, I will honestly, truthfully, forthrightly, and completely provide
the information requested, volunteer pertinent information and turn over to the
Company all relevant documents which are or may come into my possession.

My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement, the Proprietary
Information and Inventions Agreement and the Post-Employment Restrictions
Agreement. I will not defame or disparage the reputation, character, image,
products, or services of FICO, or the reputation or character of FICO’s
directors, officers, employees and agents, and I will refrain from making public
comment about the Company except upon the express written consent of an officer
of FICO or if required by law or by any court with actual or apparent
jurisdiction.

Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so (or waived my right to do so). My decision
whether to sign this Release is my own voluntary decision made with full
knowledge that the Company has advised me to consult with an attorney.

Period to Consider the Release. I understand that I have at least 21 days from
the date I received this Release (or at least 21 days after the last day of my
employment with FICO, if later) to consider whether I wish to sign this Release.
If I sign this Release before the end of the 21-day period, it will be my
voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release. I understand and agree
that if I sign this Release prior to my last day of employment with FICO it will
not be valid and FICO will not be obligated to provide the consideration
described in the Release.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FICO will not be obligated to provide the
consideration described in the Release.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within 45 days after my separation from service date. To
rescind my acceptance, I must deliver a written, signed statement that I rescind
my acceptance to FICO by hand or by mail within the 15-day rescission period.
All deliveries must be made to FICO at the following address:

 

  

Executive Vice President-Chief HR Officer

Fair Isaac Corporation

2665 Long Lake Road

Roseville, MN 55113

  

 

3



--------------------------------------------------------------------------------

If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FICO at the
address stated above.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
FICO and by me.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

 

Dated:                                         

   

 

      Wayne Huyard  

 

4